Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to William Short, 23 May 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas
To: Short, William


Amsterdam 23 May 1791
Sir
We have the honor to inclose a Letter We received for you this Morning ⅌ the English Mail, which brought us late Intelligence from America.
It is with satisfaction We inform you, that We have delivered near all the Bonds of the Loan of March, and that the actual Price for them is ¾ ⅌ Cent above Par. They will probably still rise, and We flatter ourselves sufficiently high, by postponing yet some time any proposals for a new Loan, to enable us to obtain the Subscription for the next Loan for the United States at a reduced rate of Interest. Every thing promises fair to bring about this desirable Point, and You know You can rely upon our utmost Exertions, to improve, the favorable Circumstances to the benefit of the United States.
We are respectfully   Sir   Your most obdedient and very humble servants.
Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Willm. Short Esqr. Paris
